MEMORANDUM **
Nevada state prisoner John L. Wright appeals pro se from the district court’s order denying his 28 U.S.C. § 2254 petition challenging the Nevada Pardons Board’s (the “Board”) denial of his application for a commutation of his sentence. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Wright contends that the Board’s denial of his application on the same day he submitted it was arbitrary and capricious and violated his right to due process. Because the application was untimely under Nevada law, the Board’s *739decision not to review it was not a violation of due process. The state court’s decision rejecting Wright’s challenge to the Board’s action was not contrary to and did not involve an unreasonable application of clearly established federal law, as established by the Supreme Court. See 28 U.S.C. § 2254(d)(1); see also Ohio Adult Parole Authority v. Woodard, 523 U.S. 272, 280-83, 118 S.Ct. 1244, 140 L.Ed.2d 387 (1998).
Wright further contends that he was denied equal protection because other inmates are afforded substantive reviews of their applications. Because Wright has not shown that other untimely applications have been accepted for review by the Board, this contention fails. See McQueary v. Blodgett, 924 F.2d 829, 835 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.